Citation Nr: 1522554	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1986 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim of service connection for sleep apnea. The Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for sleep apnea. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran contends that his currently diagnosed sleep apnea had its onset during his active military service. Specifically, he states that he started experiencing symptoms such as snoring and fatigue during service. The evidence of record shows that the Veteran was diagnosed with obtrusive sleep apnea in February 2011 (after exiting service), and prescribed a Continuous Positive Airway Pressure (CPAP) machine to assist in his sleeping. 

The Board notes that in 2008, while still in service, the Veteran participated in a sleep study upon complaints of symptoms of sleep apnea such as fatigue and snoring. The sleep study conducted in November 2008 noted that the Veteran had some snoring, but did not meet the criteria of sleep apnea and was, therefore not, provide a diagnosis. Further review of the Veteran's service treatment records (STRs) revealed no additional evidence or diagnoses of any other related conditions. 

In July 2011, the Veteran was afforded a VA Compensation and Pension (C&P) medical examination for his claim. The examiner conducted a thorough review of the Veteran's medical history, as well as a physical examination of the Veteran himself. The examiner noted the analysis and results of both the 2008 and 2011 sleep studies. The examiner also noted that between the Veteran exiting active service in September 2009, and his diagnosis of his sleep apnea in February 2011, the Veteran had gained over 23 pounds. Additionally, the post-service treatment records revealed that the Veteran may also have sarcoidosis. The VA examiner concluded a negative nexus for the Veteran's current condition. Specifically, the VA examiner noted that the Veteran's in-service sleep study was negative for sleep apnea and that the Veteran's condition was most likely caused by his weight gain after service and his sarcoidosis.  

However, the Board finds that this medical opinion is inadequate on several grounds and, therefore, not probative for rating purposes. First, the Board notes that the VA examiner specifically points out that the etiology of the Veteran's condition cannot be determined without resorting to mere speculation. The examiner repeats this sentiment several times as she relies on the Veteran's weight and possible sarcoidosis as a cause for the Veteran's sleep apnea. In fact, the examiner fails to provide any conclusory statements regarding the likelihood that the Veteran's current condition may be etiologically related to any incident of his military service. 

Regarding the VA examiner's opinion as to etiology, the language used by the examiner indicates that her determination seems to be exclusively based on the broad medical literature regarding sleep disorders and weight gain, and/or sleep disorders and sarcoidosis, and not an application of the specific symptomology/ condition of the Veteran's claim. The Board finds that such a basis/reasoning for a negative nexus is inadequate for adjudication of service connection, and has little probative value in a determination on the merit.

The Board also points out that the VA examination was provided to the Veteran in July 2011, nearly four years ago. While the Board recognizes that the mere passage of time does not render an examination inadequate for adjudication of a claim, new evidence, however, obtained since that examination can render an opinion inadequate. The Board notes that the Veteran has contended that since his 2011 examination, he has lost nearly 50 pounds, and that he was not diagnosed with sarcoidosis. See VA Form 9, May 2013. The Board notes that there is no evidence to the contrary of record, as to render the Veteran's contentions not credible. 

The Board notes that the 2011 examiner utilized both the Veteran's weight gain and his possible sarcoidosis as the basis of her nexus opinion. Therefore, considering these new/current statements from the Veteran, the 2011 VA examination appears to be based on mere speculation, but also on an inaccurate factual premise; such medical evidence offers no probative value. Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993). Accordingly, a new examination and nexus opinion should be obtained from a different medical professional, or specialist, to determine the etiology of the Veteran's sleep apnea.

The Board notes when a medical examination is undertaken by the VA, it must ensure the adequacy of such examination. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). When such medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Consequently, the Board must remand the Veteran's claim for service connection for additional evidentiary development, as well as obtaining a new C&P examination/medical opinion, to fulfill its duty to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed sleep apnea that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for another C&P examination with an appropriate VA physician to ascertain the nature and etiology of the claimed sleep apnea, to include a current diagnosis and addressing whether the Veteran's disorder is related to, or was caused /aggravated (permanently worsened beyond normal progression) his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner is advised that the Board finds the Veteran credible and should give full consideration to all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


